67 N.Y.2d 1015 (1986)
Northbrook Excess & Surplus Insurance Company, Respondent,
v.
Chubb Group of Insurance Companies, Appellant.
Court of Appeals of the State of New York.
Decided May 13, 1986.
Sol Zepnick for appellant.
Robert L. Boydstun and Brian J. Isaac for respondent.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the opinion by Justice Leonard H. Sandler at the Appellate Division (113 AD2d 319). We add only that the language in defendant Chubb Group's policy excluding from coverage the owner of a hired auto where the auto is otherwise covered, is contrary to other language in the Chubb policy stating that "[f]or any covered auto you don't own, the insurance provided by this policy is excess over any other collectible insurance", and is ineffective in the face of the Northbrook policy language providing that "if other valid and collectible insurance is available to any interest such interest shall not become an insured with respect to this coverage until all other applicable coverage available to them has been exhausted" (emphasis supplied). The driver of the accident vehicle was an "interest" covered by the Chubb policy. Nor is this case distinguishable from State Farm Fire & Cas. Co. v LiMauro (65 N.Y.2d 369) and Allstate Ins. Co. v Farmers Ins. Group (67 N.Y.2d 924) on the basis of the large premium paid for the Northbrook policy. Such premium, based on annual car sales by Chrysler Corporation, DRAC's parent company, provided extraordinarily comprehensive coverage for a wide range of corporate liabilities, and it cannot therefore be determined whether the rate, insofar as applicable to cars owned and leased out by DRAC, reflected insurance of a reduced risk.